Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The last rejection of 08/04/2021 was overcome by a 102(b)(2)(c) statement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ryu et al US2013/0035737 discloses that pacing related timing is determined for an implantable medical device (IMD) by pacing at an RV pacing site, a first LV pacing site and a second LV pacing site in accordance with a first site, a second site and a third site pacing order, and further in accordance with a first inter-electrode pacing delay between pacing at the first site and pacing at the second site and a second inter-electrode pacing delay between pacing at the second site and pacing at the third site. At least one of a sensed event or a paced event is detected for at each of the second site and the third site. The first inter-electrode pacing delay and the second inter-electrode pacing delay are adjusted to avoid sensed events in favor of paced events at each of the second site and the third site. An atrio-ventricular delay may also be adjusted to avoid sensed events or lack of capture due to possible fusion at the first site, in favor of paced events at the first site[Abstract]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROLAND DINGA/
Examiner
Art Unit 3792

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792